EX-10.19

SECURITY AGREEMENT

           THIS SECURITY AGREEMENT (this “Agreement”) is made effective as of
the 31st day of December, 2007, by and between VAUGHAN FOODS, INC., an Oklahoma
corporation, ALLISON’S GOURMET KITCHENS, LIMITED PARTNERSHIP, an Oklahoma
limited partnership, and WILD ABOUT FOOD–OKLAHOMA, LLC, a Texas limited
liability company (herein collectively called “Debtor”), in favor of
INTERNATIONAL BANK OF COMMERCE (herein called “Secured Party”).

W I T N E S S E T H:

           WHEREAS, Secured Party has agreed to extend credit by agreeing to
make a loan to Debtor in an amount not to exceed $5,000,000.00 for the purposes
set forth in that certain Loan Agreement of even date executed and delivered by
Debtor to Secured Party; and

           WHEREAS, it is a condition precedent to such extension of credit by
Secured Party that, among other things, Debtor shall have executed and delivered
to Secured Party a Security Agreement granting to Secured Party a security
interest in the Collateral as defined herein;

           NOW, THEREFORE, in consideration of the premises and in order to
induce Secured Party to extend credit to Debtor, Debtor hereby agrees with
Secured Party as follows:

ARTICLE I

Definitions and References

           Section 1.1.    General Definitions. As used herein, the terms
“Debtor” and “Secured Party” shall have the meanings indicated above, and the
following terms shall have the following meanings:

           “Accounts” has the meaning given it in the Code.

           “Agreement” means the Loan Agreement of even date between Debtor and
Secured Party.

           “Chattel Paper” has the meaning given it in the Code.

           “Code” means the Uniform Commercial Code currently in effect in the
State of Oklahoma.

           “Collateral” means all property in which Secured Party at any time
has a security interest pursuant to Section 2.1 herein.

           “Commitment” means the agreement or commitment by Secured Party to
make loans or otherwise extend credit under the Agreement, and any other
agreement, commitment, statement of terms or other document contemplating the
making of loans or advances or other extension of

--------------------------------------------------------------------------------




credit by Secured Party which is now or at any time hereafter intended to be
secured by the Collateral under the Agreement and/or this agreement.

           “General Intangibles” has the meaning given it in the Code.

           “Instruments” has the meaning given it in the Code.

           “Inventory” has the meaning give it in the Code.

           “Obligations or Indebtedness” means the full and punctual observance
and performance of all present and future duties, covenants and responsibilities
due to Secured Party under the Agreement, the Note, the Loan Documents and
otherwise, all present and future obligations and liabilities to Secured Party
for the payment of money under the Agreement, the Note, the Loan Documents and
otherwise (extending to all principal amounts, interest, late charges, fees and
all other charges and sums, as well as all costs and expenses payable under the
Agreement, the Note, the Loan Documents and otherwise), whether direct or
indirect, contingent or noncontingent, matured or unmatured, accrued or not
accrued, related or unrelated to the Agreement, whether or not now contemplated,
whether or not any instrument or agreement relating thereto specifically refers
to this Agreement and whether or not of the same character or class as Debtor’s
obligations under the Agreement or the Note, including, without limitation,
overdrafts in any checking or other account of Debtor, whether or not secured
under any other document, or agreement or statutory or common law provision, as
well as all renewals, refinancings, consolidations, re-castings and extensions
of any of the foregoing, including any future advances by Secured Party.

           “Obligation Documents” or “Loan Documents” means the Agreement, the
Note and all other documents pursuant to which any or all of the Obligations are
evidenced, governed, secured, or otherwise dealt with, and all other agreements,
certificates, legal opinions and other documents, instruments and writings
heretofore or hereafter delivered in connection herewith or therewith.

           “Other Liable Party” means any Person, other than Debtor, who may now
or may at any time hereafter be primarily or secondarily liable for any of the
Obligations or who may now or may at any time hereafter have granted to Secured
Party a security interest or lien upon any property as security for the
Obligations.

           “Person” means an individual, corporation, partnership, limited
liability company, limited liability partnership, estate, trust, trustee,
tribunal or any other entity.

           Section 1.2.    References. Reference is hereby made to the Agreement
for a statement of the terms thereof. All capitalized terms used in this
agreement which are defined in the Agreement and not otherwise defined herein
shall have the same meanings herein as set forth therein. All terms used in this
agreement which are defined in Article 9 of the Code and not otherwise defined
herein or in the Agreement shall have the same meanings as set forth therein,
except where the context otherwise requires.

-2-

--------------------------------------------------------------------------------




           Section 1.3.    Exhibits. All exhibits attached to this agreement are
a part hereof for all purposes.

           Section 1.4.    Amendment of Defined Instruments. Unless the context
otherwise requires or unless otherwise provided herein, references in this
agreement to a particular agreement, instrument or document (including, but not
limited to, references in Section 2.1) also refer to and include all renewals,
extensions, amendments, modifications, supplements or restatements of any such
agreement, instrument or document, provided that nothing contained in this
Section shall be construed to authorize any Person to execute or enter into any
such renewal, extension, amendment, modification, supplement or restatement.

           Section 1.5.    References and Titles. All references in this
agreement to Exhibits, Articles, Sections, subsections, and other subdivisions
refer to the Exhibits, Articles, Sections, subsections and other subdivisions of
this agreement unless expressly provided otherwise. Titles appearing at the
beginning of any subdivision are for convenience only and do not constitute any
part of any such subdivision and shall be disregarded in construing the language
contained in this agreement. The words “this agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this agreement as a
whole and not to any particular subdivision unless expressly so limited. The
phrases “this Section” and “this subsection” and similar phrases refer only to
the Sections or subsections hereof in which the phrase occurs. The word “or” is
not exclusive. Pronouns in masculine, feminine and neuter gender shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa unless the context otherwise
requires.

ARTICLE II

Security Interest

           Section 2.1.    Grant of Security Interest. As collateral security
for all of the Obligations, Debtor hereby pledges and assigns to Secured Party
and grants to Secured Party a continuing security interest in all of the
following (the “Collateral”):

           (a)      “Accounts.” All of the following which are owned by Debtor
or in which Debtor otherwise has any rights: (i) all accounts of any kind
whether now or hereafter existing, (ii) all chattel paper, documents and
instruments of any kind, whether now or hereafter existing, relating to such
accounts or arising out of or in connection with the sale or lease of goods or
the rendering of services, or otherwise existing, and (iii) all rights now or
hereafter existing in, to, or under all security agreements, leases, and other
contracts securing or otherwise relating to any accounts, chattel paper,
documents, or instruments (any and all such accounts, chattel paper, documents,
instruments, security agreements, leases and other contracts being herein called
the “Accounts”).

           (b)      General Intangibles, etc. All of the following, whether now
or hereafter existing, which are owned by Debtor or in which Debtor otherwise
has any rights; all contract rights and general intangibles of any kind
(including but not limited to choses in action, tax refunds, and insurance
proceeds), all chattel paper, documents, instruments, security agreements,
leases, other

-3-

--------------------------------------------------------------------------------




contracts and money, and all other rights of Debtor (except those constituting
Accounts) to receive payments of money or the ownership of property (any and all
such contract rights, general intangibles, chattel paper, documents,
instruments, security agreements, leases, other contracts and money and other
rights being herein called the “General Intangibles”).

           (c)      Inventory. All of Debtor’s inventory now owned or hereafter
acquired.

           (d)      Deposit Accounts. All of Debtor’s deposit accounts with
Secured Party.

           (e)      Proceeds. All proceeds of any and all of the foregoing
Collateral and, to the extent not otherwise included, all payments under
insurance (whether or not Secured Party is the loss payee thereof) or under any
indemnity, warranty or guaranty by reason of loss to or otherwise with respect
to any of the foregoing Collateral.

In each case, the foregoing shall be covered by this agreement, whether Debtor’s
ownership or other rights therein are presently held or hereafter acquired and
howsoever Debtor’s interests therein may arise or appear (whether by ownership,
security interest, claim or otherwise).

           Section 2.2.    Obligations Secured. The security interest created
hereby in the Collateral constitutes continuing collateral security for all of
the following obligations, indebtedness, and liabilities, whether now existing
or hereafter incurred:

           (a)      Agreement Indebtedness. The payment by Debtor, as and when
due and payable, of all amounts from time to time owing by it under or in
respect of the Agreement, the Note and the other Loan Documents or any other
instrument now or hereafter delivered in connection with or as security for the
Agreement, the Note or the other Loan Documents or any part thereof.

           (b)      Other Indebtedness. All loans and future advances made by
Secured Party to Debtor and all other debts, obligations and liabilities of
every kind and character of Debtor now or hereafter existing in favor of Secured
Party, whether such debts, obligations or liabilities be direct or indirect,
primary or secondary, joint or several, fixed or contingent, and whether
originally payable to Secured Party or to a third party and subsequently
acquired by Secured Party and whether such debts, obligations or liabilities are
evidenced by Note, open account, overdraft, endorsement, security agreement,
guaranty or otherwise (it being contemplated that Debtor may hereafter become
indebted to Secured Party in further sums but Secured Party shall have no
obligation to extend further credit by reason of this agreement).

           (c)      Renewals. All renewals, extensions, amendments,
modifications, supplements, or restatements of or substitutions for any of the
foregoing.

           (d)      Performance. The due performance and observance by Debtor of
all of its other obligations from time to time existing under or in respect of
the Loan Documents or any other instrument now or hereafter delivered in
connection with or as security for any of the Loan Documents.

-4-

--------------------------------------------------------------------------------




ARTICLE III

Representations, Warranties and Covenants

           Section 3.1.    Representations and Warranties. Debtor represents and
warrants as follows:

           (a)      Ownership and Liens. Debtor owns the Collateral free and
clear of all liens, security interests, encumbrances or adverse claims, except
for the security interest created by this agreement. No dispute, right of
setoff, counterclaim, or defense exists with respect to all or any part of the
Collateral. No effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any recording
office except such as may have been filed in favor of Secured Party relating to
this agreement.

           (b)      No Conflicts or Consents. Neither the ownership or the
intended use of the Collateral by Debtor, nor the grant of the security interest
by Debtor to Secured Party herein, nor the exercise by Secured Party of its
rights or remedies hereunder, will (i) conflict with any provision of (a) any
domestic or to Debtor’s actual knowledge foreign law, statute, rule or
regulation, (b) the articles or certificate of incorporation, charter or bylaws
of Debtor, or (c) any agreement, judgment, license, order or permit applicable
to or binding upon Debtor, or (ii) result in or require the creation of any
lien, charge or encumbrance upon any assets or properties of Debtor except as
expressly contemplated in the Obligation Documents. Except as expressly
contemplated in the Obligation Documents, no consent, approval, authorization or
order of, and no notice to or filing with any court, governmental authority, or
third party is required in connection with the grant by Debtor of the security
interest herein, or the exercise by Secured Party of its rights and remedies
hereunder.

           (c)      Security Interest. Debtor has and will have at all times
full right, power and authority to grant a security interest in the Collateral
to Secured Party in the manner provided herein, free and clear of any lien,
security interest or other charge or encumbrance except as provided in paragraph
(a) above. This agreement creates a valid and binding security interest in favor
of Secured Party in the Collateral securing the Obligations. Lender is hereby
granted such control as the Code requires to perfect its security interest in
Debtor’s Deposit Accounts.

           (d)      Location of Debtor and Records. The office where the records
concerning the Collateral are kept is located at 216 N.E. 12th Street, Moore,
Oklahoma 73160.

           (e)      “Accounts” Each Account represents the valid and legally
binding indebtedness of a bona fide account debtor arising from the sale or
lease by Debtor of goods or the rendition by Debtor of services and is not
subject to contra-accounts, setoffs, defenses or counterclaims by or available
to account debtors obligated on the Account except as disclosed to Secured Party
in writing. Goods which have been delivered to, and services which have been
rendered by Debtor to the account debtor have been accepted by the account
debtor, and the amount shown as to each Account on Debtor’s books is the true
and undisputed amount owing and unpaid thereon, subject only to discounts,
allowances, rebates, credits and adjustments to which the account

-5-

--------------------------------------------------------------------------------




debtor has a right and which have been disclosed to Secured Party in writing.

           (f)      Chattel Paper, Documents and Instruments. All chattel paper,
documents, and instruments, if any, included in the Collateral are valid and
genuine. Any chattel paper, document, or instrument included in the Collateral
has only one original counterpart which constitutes collateral within the
meaning of the Code or the law of any applicable jurisdiction. No Person other
than Debtor or Secured Party is in actual or constructive possession of any
chattel paper, documents, or instruments.

           Section 3.2.    Affirmative Covenants. Unless Secured Party shall
otherwise consent in writing, Debtor will at all times comply with the covenants
contained in this Section 3.2 from the date hereof and so long as any part of
the Indebtedness is outstanding.

           (a)      Ownership and Liens. Debtor will maintain ownership of all
Collateral free and clear of all liens, security interests, encumbrances or
adverse claims, except for the security interest created by this agreement.
Debtor will not permit any dispute, right of setoff, counterclaim, or defense to
exist with respect to all or any part of the Collateral, except such disputes,
claims of setoff, counterclaims or defenses as may arise from time to time with
Debtor’s customers in the ordinary course of business, and which do not,
individually or in the aggregate have a material adverse effect on the value of
the Collateral. Debtor will cause to be terminated any financing statement or
other security instrument with respect to the Collateral, except such as may
exist or as may have been filed in favor of Secured Party. Debtor will defend
Secured Party’s right, title and special property and security interest in and
to the Collateral against the claims of any Person.

           (b)      Further Assurances. Debtor will, at any time and from time
to time, promptly execute and deliver all further instruments and documents and
take all further action that may be necessary or desirable or that Secured Party
may request in order (i) to perfect and protect the security interest created or
purported to be created hereby and the first priority of such security interest;
(ii) to enable Secured Party to exercise and enforce its rights and remedies
hereunder in respect of the Collateral; or (iii) to otherwise effect the
purposes of this agreement, including, without limitation: (A) information to
enable Secured Party to file such financing or continuation statements, or
amendments thereto, as may be necessary or desirable or that Secured Party may
request in order to perfect and preserve the security interest created or
purported to be created hereby; and (B) furnishing to Secured Party from time to
time statements and schedules further identifying and describing the Collateral
and such other reports in connection with the Collateral as Secured Party may
reasonably request, all in reasonable detail.

           (c)      Inspection of Collateral. Debtor will keep adequate records
concerning the Collateral and will permit Secured Party and all representatives
appointed by Secured Party, including independent accountants, agents,
attorneys, appraisers and any other persons, to inspect any of the Collateral
and the books and records of or relating to the Collateral at any reasonable
time during normal business hours, and to make photocopies and photographs
thereof, and to write down and record any information as such representatives
shall obtain.

           (d)      Information. Debtor will furnish to Secured Party any
information which Secured

-6-

--------------------------------------------------------------------------------




Party may from time to time request concerning any covenant, provision or
representation contained herein or any other matter in connection with the
Collateral.

           (e)      Payment of Taxes, etc. Debtor (i) will timely pay all
property and other taxes, assessments and governmental charges or levies imposed
upon the Collateral or any part thereof; (ii) will timely pay all lawful claims
which, if unpaid, might become a lien or charge upon the Collateral or any part
thereof; and (iii) will maintain appropriate accruals and reserves for all such
liabilities in a timely fashion in accordance with generally accepted accounting
principles (“GAAP”). Debtor may, however, delay paying or discharging any such
taxes, assessments, charges, claims or liabilities so long as the validity
thereof is contested in good faith by proper proceedings and it has set aside on
its books adequate reserves therefor, if required by GAAP.

           (f)      Collection of Accounts and General Intangibles. Debtor will,
except as otherwise provided below, collect, at its own expense, all amounts due
or to become due under each of the Accounts and General Intangibles. In
connection with such collections, Debtor may (and, at Secured Party’s direction,
will) take such action as Debtor or Secured Party may deem necessary or
advisable to enforce collection or performance of each of the Accounts and
General Intangibles.

           (g)      Performance Related to Accounts. Debtor will duly perform
and cause to be performed all of its obligations with respect to the goods or
services, the sale or lease or rendition of which gave rise or will give rise to
each Accounts.

           Section 3.3.    Negative Covenants. Unless Secured Party shall
otherwise consent in writing, Debtor will at all times comply with the covenants
contained in this Section 3.3 from the date hereof and so long as any part of
the Obligations is outstanding.

           (a)      Transfer or Encumbrance. Debtor will not sell, assign (by
operation of law or otherwise), transfer, exchange, lease or otherwise dispose
of any of the Collateral, nor will Debtor grant a lien or security interest in
or execute, file or record any financing statement or other security instrument
with respect to the Collateral, nor will Debtor deliver actual or constructive
possession of the Collateral to any other Person, other than:

          

         (i)      liens, security interests or financing statements in favor of
Secured Party.

         (ii)      Sales, other than during the continuance of an Event of
Default, of Inventory in the ordinary course of business.

           (b)      Impairment of Security Interest. Debtor will not take or
fail to take any action which would in any manner impair the value or
enforceability of Secured Party’s security interest in any Collateral.

           (c)      Goods. Debtor will not permit any of the Collateral which
constitutes goods to at any time, if applicable, (i) be covered by any document,
(ii) become attached to, or used in connection with any particular real property
so as to become a fixture upon such real property, or (iii) be installed in or
affixed to other goods so as to become an accession to such other goods

-7-

--------------------------------------------------------------------------------




unless such other goods are included in the Collateral.

           (d)      Financing Statement Filings. Debtor recognizes that
financing statements pertaining to the Collateral have been or may be filed by
Secured Party.

           (e)      Possession of Chattel Paper, Documents or Instruments.
Debtor will not cause or permit any chattel paper, documents or instruments
which are included in the Collateral to at any time be in the actual or
constructive possession of any Person other than Debtor or Secured Party.

ARTICLE IV

Remedies, Powers and Authorizations

           Section 4.1.    Provisions Concerning the Collateral.

           (a)      Additional Financing Statement Filings. Debtor hereby
authorizes Secured Party to file one or more financing or continuation
statements, and amendments thereto, relating to the Collateral. Debtor further
agrees that financing statements may be filed in any jurisdiction Secured Party
may deem appropriate.

           (b)      Power of Attorney. Debtor hereby irrevocably appoints
Secured Party as Debtor’s attorney-in-fact and proxy, with full authority in the
place and stead of Debtor and in the name of Debtor or otherwise, from time to
time in Secured Party’s discretion after the occurrence and continuance of an
Event of Default, to take any action and to execute any instrument which Secured
Party may deem necessary or advisable to accomplish the purposes of this
agreement; (ii) to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral; (iii) to receive, indorse and collect any
drafts or other instruments, documents and chattel paper in connection with
clause (i) or (ii) above; and (iv) to file any claims or take any action or
institute any proceedings which Secured Party may deem necessary or desirable
for the collection of any of the Collateral or otherwise to enforce the rights
of Secured Party with respect to any of the Collateral.

           (c)      Performance by Secured Party. If Debtor fails to perform any
agreement or obligation contained herein, Secured Party may itself perform, or
cause performance of, such agreement or obligation, and the expenses of Secured
Party incurred in connection therewith shall be payable by Debtor under Section
4.5.

           (d)      Collection Rights. Secured Party shall have the right upon
the occurrence and during the continuance of an Event of Default, to notify any
or all obligors (account debtors) under any Accounts or General Intangibles of
the assignment of such Accounts or General Intangibles to Secured Party and to
direct such obligors to make payment of all amounts due or to become due to
Debtor thereunder directly to Secured Party and, upon such notification and at
the expense of Debtor and to the extent permitted by law, to enforce collection
of any such Accounts or General Intangibles and to adjust, settle or compromise
the amount or payment

-8-

--------------------------------------------------------------------------------




thereof, in the same manner and to the same extent as Debtor may have done.
After receipt by Debtor of the notice from Secured Party referred to in this
subsection, all amounts and proceeds (including instruments and writings)
received by Debtor in respect of such Accounts or General Intangibles shall be
received in trust for the benefit of Secured Party hereunder, shall be
segregated from other funds of Debtor and shall be forthwith paid over to
Secured Party in the same form as so received (with any necessary indorsement)
to be held as cash collateral and applied as specified in Section 4.3. After
such Notice Debtor will not adjust, settle or compromise the amount or payment
of any Accounts or General Intangibles or release wholly or partly any account
debtor or obligor thereof or allow any credit or discount thereon.

           Section 4.2.    Event of Default Remedies. If an Event of Default
shall have occurred and be continuing, Secured Party may from time to time in
its discretion, without limitation and without notice, except as expressly
provided below:

           (a)      exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein, under the other Obligation Documents or
otherwise available to it, all the rights and remedies of a secured party on
default under the Code (whether or not the Code applies to the affected
Collateral);

           (b)      require Debtor to, and Debtor hereby agrees that it will at
its expense and upon request of Secured Party forthwith, assemble all or part of
the Collateral as directed by Secured Party and make it available to Secured
Party at a place to be designated by Secured Party which is reasonably
convenient to both parties;

           (c)      reduce its claim to judgment or foreclose or otherwise
enforce, in whole or in part, the security interest created hereby by any
available judicial procedure;

           (d)      dispose of, at its office, on the premises of Debtor or
elsewhere, all or any part of the Collateral, as a unit or in parcels, by public
or private proceedings, and by way of one or more contracts (it being agreed
that the sale of any part of the Collateral shall not exhaust Secured Party’s
power of sale, but sales may be made from time to time, and at any time, until
all of the Collateral has been sold or until the Obligations have been paid and
performed in full;

           (e)      buy the Collateral, or any part thereof, at any public sale;

           (f)      buy the Collateral, or any part thereof, at any private sale
if the Collateral is of a type customarily sold in a recognized market or is of
a type which is the subject of widely distributed standard price quotations;

           (g)      apply by appropriate judicial proceedings for appointment of
a receiver for the Collateral, or any part thereof, and Debtor hereby consents
to any such appointment; and

           (h)      at its discretion, retain the Collateral in satisfaction of
the Obligations whenever the circumstances are such that Secured Party is
entitled to do so under the Code or otherwise.

Debtor agrees that, to the extent notice of sale shall be required by law, at
least twenty (20) days’

-9-

--------------------------------------------------------------------------------




notice to Debtor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
Secured Party shall not be obligated to make any sale of collateral regardless
of notice of sale having been given. Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefore, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

           Section 4.3.    Application of Proceeds. If any Event of Default
shall have occurred and be continuing, Secured Party may in its discretion apply
any cash held by Secured Party as Collateral, and any cash proceeds received by
Secured Party in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral, to any or all of the following in such
order as Secured Party may elect:

           (a)      To the repayment of the reasonable costs and expenses,
including reasonable attorneys fees and legal expenses, incurred by Secured
Party in connection with (i) the administration of this agreement, (ii) the
custody, preservation, use or operation of, or the sale of, collection from or
other realization upon, any Collateral, (iii) the exercise or enforcement of any
of the rights of Secured Party hereunder, or (iv) the failure of Debtor to
perform or observe any of the provisions hereof;

           (b)      To the payment or other satisfaction of any liens and other
encumbrances upon any of the Collateral;

           (c)      To the reimbursement of Secured Party for the amount of any
obligations of Debtor paid or discharged by Secured Party pursuant to the
provisions of this agreement or the other Loan Documents, and of any expenses of
Secured Party payable by Debtor hereunder or under the other Loan Documents;

           (d)      To the satisfaction of the Obligations of Debtor to Secured
Party;

           (e)      By holding the same as Collateral;

           (f)      To the payment of any other amounts required by applicable
law; and

           (g)      By delivery to Debtor or to whomsoever shall be lawfully
entitled to receive the same or as a court of competent jurisdiction shall
direct.

           Section 4.4.    Deficiency. In the event that the proceeds of any
sale, collection or realization of or upon Collateral by Secured Party are
insufficient to pay all amounts to which Secured Party is legally entitled,
Debtor shall be liable for the deficiency, together with interest thereon as
provided in the governing Obligation Documents or (if no interest is so
provided) at such other rate as shall be fixed by applicable law, together with
the costs of collection and the reasonable fees of any attorneys employed by
Secured Party to collect such deficiency.

-10-

--------------------------------------------------------------------------------




           Section 4.5.    Expenses.

           (a)      Debtor will upon demand pay to Secured Party the amount of
any and all reasonable costs and expenses including the fees and disbursement of
Secured Party’s counsel and of any experts and agents, which Secured Party may
incur in connection with (i) the transactions which give rise to this agreement,
(ii) the preparation of this agreement and the perfection and preservation of
this security interest created under this agreement, (iii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Collateral; (iv) the exercise or enforcement of any of the
rights of Secured Party hereunder; or (v) the failure by Debtor to perform or
observe any of the provisions hereof, except expenses resulting from Secured
Party’s gross negligence or willful misconduct.

           Section 4.6.    Non-Judicial Remedies. In granting to Secured Party
the power to enforce its rights hereunder without prior judicial process or
judicial hearing, Debtor expressly waives, renounces, and knowingly relinquishes
any legal right which might otherwise require Secured Party to enforce its
rights by judicial process. In so providing for non-judicial remedies, Debtor
recognizes and concedes that such remedies are consistent with the usage of
trade, are responsive to commercial necessity, and are the result of a bargain
at arm’s length. Nothing herein is intended to prevent Secured Party or Debtor
from resorting to judicial process at either party’s option.

           Section 4.7.    Other Recourse. Debtor waives any right to require
Secured Party to proceed against any other person or entity, exhaust any
Collateral or other security for the Indebtedness, or to have any other person
or entity joined with Debtor in any suit arising out of the Loan Documents or
this agreement or pursue any other remedy in Secured Party’s power. Debtor
further waives any and all notice of acceptance of this agreement and of the
creation, modification, rearrangement, renewal or extension for any period of
any other indebtedness hereby secured. Until all of the Indebtedness shall have
been paid in full, Debtor shall have no right to subrogation and Debtor waives
the right to enforce any remedy which Secured Party has or may hereafter have
against any Other Liable Party (including co-makers on the Note), and waives any
benefit of and any right to participate in any other security whatsoever now or
hereafter held by Secured Party. Debtor authorizes Secured Party, without notice
or demand and without any reservation of rights against Debtor without affecting
Debtor’s liability hereunder from time to time to (a) take or hold any other
property of any type from any other person or entity as security for the
Indebtedness and exchange, enforce, waive and release any or all of such other
property, (b) apply the Collateral or such other property and direct the order
or manner of sale thereof as Secured Party may in its discretion determine, (c)
renew, extend for any period, accelerate, modify, compromise, settle or release
any of the Obligations of any other maker on the Note in respect to any or all
of the Indebtedness or other security for the Indebtedness (d) waive, enforce,
modify, amend or supplement any of the provisions of any Loan Document, and (e)
release or substitute any maker.

           Section 4.8.    Preservation of Rights. No failure on the part of
Secured Party to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
signed or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. Neither the


-11-

--------------------------------------------------------------------------------




execution nor the delivery of this agreement shall in any manner impair or
affect any other security for the Indebtedness. The rights and remedies of
Secured Party provided herein and in the other Loan Documents are cumulative and
are in addition to, and not exclusive of, any rights or remedies provided by
law. The rights of Secured Party under any Loan Document against any party
thereto are not conditional or contingent on any attempt by Secured Party to
exercise any of its rights under any other Loan Document against such party or
against any other person or entity.

           Section 4.9.    Unenforceability. Any provision of this agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or invalidity
without invalidating the remaining portions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

           Section 4.10.    Survival of Agreements. All representations and
warranties of Debtor herein, and all covenants and agreements herein shall
survive the execution and delivery of this agreement, the execution and delivery
of any other Loan Documents.

           Section 4.11.    Other Liable Party. Neither this agreement nor the
exercise by Secured Party or the failure of Secured Party to exercise any right,
power or remedy conferred herein or by law shall be construed as relieving
Debtor from liability on the Indebtedness or any deficiency thereon. This
agreement shall continue irrespective of the fact that the liability of any
party may have ceased or irrespective of the validity or enforceability of any
other Loan Document to which Debtor or any party may be a party, and
notwithstanding the reorganization, death, incapacity or bankruptcy of any
Debtor and notwithstanding the reorganization or bankruptcy or other event or
proceeding affecting any party.

           Section 4.12.    Binding Effect and Assignment. This agreement
creates a continuing security interest in the Collateral and (a) shall be
binding on Debtor and its successors and permitted assigns and (b) shall inure,
together with all rights and remedies of Secured Party hereunder, to the benefit
of Secured party and its successors, transferors and assigns. Without limiting
the generality of the foregoing, Secured Party may pledge, assign or otherwise
transfer the Note held by it, and Secured party may assign or otherwise transfer
its rights under any other Loan Document to any other Person, and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted to Secured Party, herein or otherwise; provided Secured Party shall not
assign its rights under this Security Agreement without the consent of Debtor if
Debtor is not in Default and Secured Party continues to service the Note for
Debtor. None of the rights or obligations of Debtor hereunder may be assigned or
otherwise transferred without the prior written consent of Secured Party.

           Section 4.13.    Termination. Upon the satisfaction in full of the
Indebtedness, this agreement and the security interest created hereby shall
terminate and all rights to the Collateral shall revert to Debtor. Secured Party
will, if in actual possession of any of the Collateral upon Debtor’s request and
at Debtor’s expense, (a) return to Debtor such of the Collateral as shall not
have been sold or otherwise disposed of or applied pursuant to the terms hereof;
and (b) execute and deliver to Debtor such documents as Debtor shall reasonably
request to evidence such termination.

-12-

--------------------------------------------------------------------------------




           IN WITNESS WHEREOF, Debtor has caused this agreement to be executed
and delivered by its officer thereunder duly authorized, as of the date first
above written.

    VAUGHAN FOODS, INC., an Oklahoma     corporation         By: /s/ Gene P.
Jones     Name: Gene P. Jones     Title: Secretary, Treasurer & C.F.O.        
ALLISON’S GOURMET KITCHENS,     LIMITED PARTNERSHIP, an Oklahoma     limited
partnership     By: VAUGHN FOODS, INC., its General     Partner         By: /s/
Gene P. Jones     Name: Gene P. Jones     Title: Secretary, Treasurer & C.F.O.  
      WILD ABOUT FOOD-OKLAHOMA,     LLC, a Texas limited liability company      
      By: /s/ Gene P. Jones     Name: Gene P. Jones     Title: Secretary,
Treasurer & C.F.O.


-13-

--------------------------------------------------------------------------------